Title: Re the American Ship Commerce Capt Isiah Burnham, 12 September 1806
From: Madison, James
To: 



12 September 1806

James Madison Secy. of State of the U. S. of America.
To all whom it may concern.
Know Ye, that the American Ship Commerce, Capt. Isiah Burnham is bound from Baltimore with a Cargo of provisions, the property of the United States and destined to supply their Squadron in the Mediterranean, to Gibraltar and the Mediterranean: Wherefore I request all whom it may concern to give her no interruption in the prosecution of her Voyage, but on the contrary to render her every necessary aid, security & protection.
(Seal)In faith whereof I have caused the Seal of the Dept. of State to be hereunto affixed and signed the same with my hand at the City of Washington the 12th. day of Septr. A. D. 1806, and in the 31st. year of the Independence of sd. States.

James Madison

